DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant's amendments in the response filed on 11/19/2020 has been considered by the Examiner. Currently claims 1-20 are pending, and claims 1-5, 7-9, 11-14 and 16 have been amended. Applicant's amendments to claims 3, 4, 5, 7, 8, and 9 have obviated the previously filed claim objections. The Examiner withdraws the previously filed objection of claim 11 since there were no issues. Applicant's amendments have obviated the previously filed rejection of the claims under 35 U.S.C 112(b). A complete action on the merits of claims 1-20 follows below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8-9, 14, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 11, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hettrick (2016/0095535).
Regarding claim 1, Hettrick teaches a system ([Abstract] Systems and methods for evaluating neuromodulations via hemodynamic responses) comprising:
a neuromodulation catheter (neuromodulation catheter 102) including
an elongated shaft having a distal portion configured to be intravascularly positioned at a target site within a renal blood vessel of a human patient ([0020] Figs 1A-1B illustrates a neuromodulation catheter having an elongated shaft 106 and distal portion 108a configured to be positioned within a blood vessel portion V e.g. renal artery);
and
a plurality of electrodes spaced apart along the distal portion of the shaft (electrodes 110), the plurality of electrodes including a first electrode and a second electrode, wherein the electrodes are configured to deliver neuromodulation energy to target renal nerves at or adjacent the target site (110a, 110b [0020] the electrodes 110 
a controller configured to be communicatively coupled to the electrodes (controller 104), wherein the controller is further configured to obtain an impedance measurement between the first and second electrodes; and based on the impedance measurement, determine a diameter of the renal blood vessel at or near the target site ([0023][0029] the electrodes 110 can be configured to detect/measure changes in vessel impedance caused by the stimuli, which can be correlated to changes in vessel diameter); and 
deliver an initial neuromodulation energy to the target nerves based on the determined diameter of the renal blood vessel, wherein in at least one parameter of the initial neuromodulation energy is based on the determined diameter of the blood vessel (paragraph [0024] specifically provides for detecting a baseline impedance measurement before neuromodulation energy is applied. The initial impedance of the vessel V can be detected via second and third electrodes and the initial impedance can be correlated to the vessel diameter; [0025] discusses the controller can then send signals to the first and fourth electrodes to apply an electrical stimulus across the target site to stimulate the nerves proximate to the vessel V). 
Regarding claim 2, Hettrick teaches the limitations of claim 1 and further comprising an energy generator external to the patient and coupled to the plurality of electrodes and the controller ([0061] console 604 connected to controller…energy generator not shown), wherein the controller is configured to cause the energy 
Regarding claim 11, Hettrick teaches a method ([Abstract] Systems and methods for evaluating neuromodulations via hemodynamic responses), comprising: 
positioning a neuromodulation catheter having one or more electrodes at a target site within a renal blood vessel of a human patient ([0020] Figs 1A-1B illustrates a neuromodulation catheter having an elongated shaft 106 and distal portion 108a configured to be positioned within a blood vessel portion V e.g. renal artery);
obtaining a measurement related to a diameter of the renal blood vessel via the neuromodulation catheter; and based on the measurement, determining a diameter of the renal blood vessel at or near the target site ([0022] Changes in hemodynamics, such as changes in vessel diameter, can be detected as a result of successful denervation without the application of a stimulus.  For example, the diameter, cross-sectional area, or segmental volume of a vessel can be measured immediately before and after neuromodulation therapy); and 
delivering an initial neuromodulation energy to the target nerves based on the determined diameter of the renal blood vessel, wherein in at least one parameter of the initial neuromodulation energy is based on the determined diameter of the blood vessel (paragraph [0024] specifically provides for detecting a baseline impedance measurement before neuromodulation energy is applied. The initial impedance of the vessel V can be detected via second and third electrodes and the initial impedance can be correlated to the vessel diameter; [0025] discusses the controller can then send 
Regarding claim 14, Hettrick teaches the limitations of claim 11 and wherein delivering comprises using at least one of an amount of neuromodulation energy based on the determining and a delivery time of neuromodulation energy based on the determining ([0024][0025]). 
Regarding claim 17, Hettrick teaches the limitations of claim 11 and wherein obtaining the measurement related to the dimension of the renal blood vessel includes detecting an impedance between at least two of the one or more electrodes of the neuromodulation catheter ([0023] the electrodes 110 can be configured to detect/measure changes in vessel impedance cause by the stimuli, which can be correlated to changes in vessel diameter). 
Regarding claim 18, Hettrick teaches the limitations of claim 11 and further wherein obtaining the measurement related to the dimension of the renal blood vessel includes detecting an impedance between each pair of one or more electrodes of the neuromodulation catheter ([0023] impedance detected by the second and third electrodes 110b and 110c and quadripolar impedance measurements. The claim requires measurement of impedance between at least two electrodes comprising a first electrode and a second electrode).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3-5, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettrick (2016/0095535) and in further view of Vrba (2019/0069949).
Regarding claim 3, Hettrick teaches the limitations of claim 2, and wherein the controller is further configured deliver neuromodulation energy having a first set of parameters if the diameter of the renal blood vessel is a first value  (paragraph [0024][0025] discuss delivering a specific energy for a specific blood vessel V paragraph [0056] contemplates the neuromodulation energy to have different parameters (e.g. frequency, pulse duration, amplitude, voltage, duration) depending upon placement of the neuromodulation catheter and the position of the nerves sought to be stimulated).
Hettrick is silent about specifically teaching delivering neuromodulation energy having a second set of parameters if the diameter of the renal blood vessel is a second value different than the first value.  
However, Vrba teaches a device within the same field of invention ([Abstract] methods for modulating targeted nerve fiber [0009] renal arteries and renal veins). Vrba specifically provides for neuromodulation energies with different sets of parameters if the diameter of the renal blood vessel is a second value different than the first value and wherein the value of the first set of parameters is different than the value in the second set of parameters wherein at least one parameter in the second set of parameters is different from a corresponding parameter in the first set of parameters ([0204] the generator may automatically adjust the energy delivery parameters because different vessels may have different flow characteristics and different diameters…different energy profiles (power and time) may be associated with the different vessels to achieve a desired overall energy output. If the nominal vessel diameter is greater than an adjacent vessel diameter, the power level and time can be adjusted lower. 
Vrba furthermore establishes Table 1 which illustrates power and time combinations for degrees of hepatic artery blood flow (Table 1 includes first and second set of parameters). Blood flow is correlated with vessel diameter
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller such that it is capable of delivering neuromodulation energy having a first set of parameters when the diameter of the renal blood vessel is a first value and deliver neuromodulation energy having a second set of parameters if the diameter of the blood vessel is a second value different than the first value for the purposes of controlling the delivery of energy and automatically adjusting the energy parameters based on the selected vessel since different vessels have different flow characteristics and diameters. 
Regarding claim 4, Hettrick in view of Vrba teaches the limitations of claim 3 and Vrba provides wherein the at least one parameter in the second set of parameters is an amount of neuromodulation energy (energy profile / power [0478] /Table 1).
Regarding claim 5, Hettrick in view of Vrba teaches the limitations of claim 3 and Vrba provides wherein the at least one parameter in the second set of parameters is a delivery time of the neuromodulation energy (time [0478] / Table 1).
Regarding claims 12-13 Hettrick teaches the limitations of claim 11 as previously rejected above.

However, Vrba teaches a device within the same field of invention ([Abstract] methods for modulating targeted nerve fiber [0009] renal arteries and renal veins). Vrba recites parameters such as number of target locations and spacing of target locations and further provides that such parameters are based on vessel dimensions (e.g. diameter, segment length, wall thickness) [0477]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hettrick such that it is configured to select a location for delivering based on determining the diameter of the vessel, selecting the desired (smallest) diameter from the determining since Vrba establishes [0204] automatically adjusting the energy delivery parameters because different vessels may have different flow characteristics and different diameters. Furthermore, it would be advantageous to identify a desired target location based on the diameter prior to execution of the delivering in order to appropriately delivery energy to the desired lumen or desired lumen diameter size. 
Regarding claims 15-16, Hettrick teaches the limitations of claim 11 as previously rejected above.  While Hettrick generally provides comparing a measured diameter to a 
However, Vrba teaches a device within the same field of invention ([Abstract] methods for modulating targeted nerve fiber [0009] renal arteries and renal veins). Vrba recites parameters such as number of target locations and spacing of target locations and further provides that such parameters are based on vessel dimensions (e.g. diameter, segment length, wall thickness) [0477]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hettrick such that prior to delivering the initial neuromodulation it is configured to select a location for delivering based on determining the diameter of the vessel, and selecting the desired (smallest) diameter from the determining since Vrba establishes [0204] automatically adjusting the energy delivery parameters because different vessels may have different flow characteristics and different diameters. Furthermore, it would be advantageous to identify a desired target location based on the diameter prior to execution of the delivering in order to appropriately delivery energy to the desired lumen or desired lumen diameter size. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettrick (2016/0095535) in view of Sharma (2013/0035740).
Regarding claim 6, Hettrick teaches the limitations of claim 1 as previously rejected above. Hettrick is silent about specifically teaching wherein the impedance measurement is an average measurement over a period of less than about 5 seconds. 
However, Sharma teaches device within the same field of invention (applying electrical stimulation to a patient where prior to applying stimulations impedance measurements are taken) whereby six impedance measurements are take one every 5 seconds. An average on variability index is calculated from these measurements by discarding the high and low measurements and averaging the remaining four [0313]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain an average measurement of impedance over a period less than about 5 seconds for the purposes of obtaining a more accurate impedance measurement in the vessels. 
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettrick (2016/0095535) in view of Sweeney (2020/0129087) and in further view of Van Der Horst (2019/0175035).
Regarding claim 7, Hettrick teaches a neuromodulation catheter including (neuromodulation catheter 102) 
	an elongated shaft having a distal portion configured to be intravascularly positioned at a target site within a renal blood vessel of a human patient ([0020] Figs 1A-1B illustrates a neuromodulation catheter having an elongated shaft 106 and distal 
wherein the distal portion is transformable between a low-profile delivery arrangement and an expanded treatment arrangement at the target site within the blood vessel (Figs 1A shows a low profile  delivery arrangement and Fig. 1B is expanded to a spiral/helical arrangement) ;
a plurality of electrodes spaced apart along the distal portion of the shaft (electrodes 110 ), wherein when the distal portion is in the expanded treatment arrangement, the plurality of electrodes are positioned in opposition with an inner wall of the blood vessel and configured to deliver neuromodulation energy to target nerves at or adjacent the target site (electrodes 110a  and 110c are in opposition the inner wall [0020] the electrodes 110 can deliver neuromodulation energy to the target site to ablate nerves e.g. renal nerves); and  
a controller configured to be communicatively coupled to the [electrodes] (controller 104), wherein the controller is further configured to obtain an [impedance] measurement; and based on the [impedance measurement], determine a diameter of the blood vessel at or near the target site ([0023] [0029] the electrodes 110 can be configured to detect/measure changes in vessel impedance caused by the stimuli, which can be correlated to changes in vessel diameter); and 
deliver an initial neuromodulation energy to the target nerves based on the determined diameter of the renal blood vessel, wherein in at least one parameter of the initial neuromodulation energy is based on the determined diameter of the blood vessel (paragraph [0024] specifically provides for detecting a baseline impedance 
Hettrick does not teach a distance sensor at the distal portion of the elongated shaft and configured to detect a distance measurement corresponding to a distance between a first portion of the elongated shaft and a second portion of the elongated shaft; and the controller coupled to the distance sensor and configured to obtain the distance measurement from the distance sensor to determine a diameter of the blood vessel.
However, Sweeney provides for an implantable device in a blood vessel comprising electrodes, wherein the measurement circuitry determines an impedance measurement between at least two of the electrodes.  If it is assumed that the blood conductivity is constant, the impedance measurement between the active electrodes is related to distance between them.  It is therefore possible to obtain information on the relative distances between electrodes, allowing IVC diameter and possibly also other data such as cross-sectional area and shape to be determined [0192][0270].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measurement a distance between a first portion and a second portion of the catheter for the purposes of allowing IVC diameter and possibly other data such as cross-sectional area and shape to be determined.
Sweeney is silent about specifically teaching a distance sensor. 

Therefore, it would have been obvious to one of ordinary skill to one of ordinary skill in the art to have included a distance sensor in the device of Hettrick since the sensor may be configured to measure changes in measurement value of the renal artery, such as the diameter of the renal artery and/or a distance between the sensors and the vessel walls [Abstract]. 
Regarding claim 10, Hettrick in view of Sweeney and Van Der Host teaches the limitations of claim 7 and wherein determining the diameter of the blood vessel is based at least in part on a known dimension of the neuromodulation catheter ([0027] The dimensions e.g., outer diameter and length of the spiral/helical portion of the shaft 106 can be selected to accommodate the vessels or other body lumens in which the distal portion of the catheter 102 is designed to be delivered.  For example, the axial length of the spiral/helical portion of the shaft 106 may be selected to be no longer than a patient's renal artery (e.g., typically less than 7 cm), and have a diameter that accommodates the inner diameter of a typical renal artery (e.g., about 2-10 mm)). 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettrick (2016/0095535) in view of Sweeney (2020/0129087), Van Der Horst (2019/0175035), and in further view of Vrba (2019/0069949).
Regarding claim 8, Hettrick teaches the limitations of claim  7 further comprising an energy generator external to the patient and operably coupled to the plurality of electrodes and the controller ([0061] console 604 connected to controller…energy generator not shown).
Furthermore the external generator is configured to perform the recited steps as previously rejected in claim 3. 
Regarding claim 9, Hettrick in view of Sweeney, Van Der Host, and Vrba teaches the limitations of claim 8 as previously rejected above. Hettrick provides for one parameter in the first set of parameters is an amount of neuromodulation energy ([0024][0025] discuss delivering a specific energy for a specific blood vessel V). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettrick (2016/0095535) in view of Sweeney (2020/0129087). 
Regarding claim 19, Hettrick teaches the limitations of claim 11 as previously rejected above. Hettrick does not teach wherein obtaining the measurement related to the dimension of the renal blood vessel includes detecting a distance measurement corresponding to a distance between a first portion and second portion of the neuromodulation catheter.
	However, Sweeney provides for an implantable device in a blood vessel comprising electrodes, wherein the measurement circuitry determines an impedance measurement between at least two of the electrodes.  If it is assumed that the blood is related to distance between them.  It is therefore possible to obtain information on the relative distances between electrodes, allowing IVC diameter and possibly also other data such as cross-sectional area and shape to be determined [0192][0270].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a measurement related to a distance between a first portion and a second portion of the catheter for the purposes of allowing blood vessel diameter and possibly other data such as cross-sectional area and shape to be determined.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettrick (2016/0095535) in view of Sakai (2009/0178289). 
	Regarding claim 20, Hettrick teaches the limitations of claim 11 as previously rejected above. Hettrick does not teach wherein obtaining the measurement related to the dimension of the renal blood vessel includes inflating a balloon coupled to the neuromodulation catheter; and determining when the balloon contacts an inner wall of the renal blood vessel. 
	However, Sakai teaches a catheter comprising a balloon on the distal end of the device that is capable of expanding by supply a fluid to an inner portion; [0008] when the distending portion expands up to the internal diameter of the cavity, the second end portion of the reference member displaces towards the distal end. By confirming the amount of displacement of the reference member with the position of the second end portion, it is possible to measure the internal diameter.
.
Response to Arguments

Applicant's remarks in the response filed on 11/19/2020 have been considered by the Examiner but are not persuasive. 
Applicant sets forth on pages 7-8 of the remarks "Hettrick simply does not address a controller that is configured to deliver an initial neuromodulation energy to the target nerves based on the determined diameter of the renal blood vessel wherein at least one parameter of the initial neuromodulation energy is based on the determined diameter of the blood vessel."
The Examiner respectfully disagrees, Hettrick in paragraph [0024] specifically provides for detecting a baseline impedance measurement before neuromodulation energy is applied. The initial impedance of the vessel V can be detected across the second and third electrodes 110b, and 110c and this initial impedance can be correlated to the vessel diameter using the cylindrical equation or using known physical relationships between impedance and vessel dimension.[0025] the controller can THEN send signals to the first and fourth electrodes to apply an electrical stimulus across the target site to stimulate the nerves proximate to the vessel V.
It is the position of the Examiner that amending the independent claims to require an “initial neuromodulation energy” changes the scope of the dependent claims since 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794